Title: To Benjamin Franklin from Gourlade & Moylan, 2 July 1779
From: Gourlade & Moylan
To: Franklin, Benjamin


Honord Sir
L’Orient 2d July 1779
We beg leave to refer you to the inclosed letter from Cap: Jones respecting the affaires of his fleet and we join to this extract from a letter we this day recd from Cap: John Green, for your perusal. We are respectfully Hond. Sir Your most obt. & most humble Sts
Gourlade & Moylan
The Honble. Doctor Franklin.
 
Notation: Gourlade et Moylan L’Orient 2. juillet 1779.
